Citation Nr: 0003994	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  95-34 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant, Dr. Raul Correa-Grau, and Dr. Jose Juarbe-Ortiz


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


REMAND

The appellant served on active duty from November 1951 to 
November 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1995 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In the rating decision on appeal, the RO denied service 
connection for post-traumatic stress disorder.  In an October 
1997 decision, the Board denied service connection for post-
traumatic stress disorder.  The appellant appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).

In July 1999, the Court issued a decision which vacated and 
remanded the Board's October 1997 decision.  [citation redacted].  Specifically, the 
Court noted that the appellant had reported that Dr. Huabert 
had prescribed him Librium and Prozac and that he would see 
Dr. Huabert when he was not feeling well or when he needed 
medication.  The Court determined that the duty to assist 
required the Board to obtain the private medical records from 
Dr. Huabert.  

In compliance with the July 1999 Memorandum Decision, the 
case is hereby REMANDED to the RO for the following action:

1.  The RO is to contact the appellant 
and have him complete the appropriate 
release to obtain Dr. Huabert's private 
medical record.  The RO is to also ask 
the appellant to clarify whether Dr. 
Huabert is the same person as Dr. Juarbe-
Ortiz.  The RO should associate any 
medical records it receives from Dr. 
Huabert with the claims file.

2.  The RO should then make a 
determination as to whether Dr. Huabert 
and Dr. Juarbe-Ortiz are the same person.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


